Citation Nr: 0309041	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  01-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of the veteran's post-operative right medial 
meniscus repair residuals, currently evaluated as 10 percent 
disabling.  

2.  Evaluation of the veteran's right knee degenerative 
arthritis, currently evaluated as 10 percent disabling.  

3.  Evaluation of the veteran's post-operative urethral 
vasculitis residuals, currently evaluated as noncompensable.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1994 to January 
2000.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which established 
service connection for right knee medial meniscus repair 
residuals and right knee degenerative arthritis; assigned 
separate 10 percent evaluations for those disabilities; 
established service connection for post-operative urethral 
vasculitis; and assigned a noncompensable evaluation for that 
disability.  In October 2002, the Board informed the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  In January 
2003, the Board determined that additional development of the 
record was needed and directed that the veteran was to be 
afforded a VA examination for compensation purposes.  The 
veteran has represented himself throughout this appeal.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
knee and urethral disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as evaluation of the 
veteran's right knee medial meniscus repair residuals, right 
knee degenerative arthritis, and post-operative urethral 
vasculitis residuals.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  


REMAND

In October 2002, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  In January 2003, 
the Board determined that additional development of the 
record was needed and directed that the veteran was to be 
afforded a VA examination for compensation purposes.  In 
April 2003, the veteran was afforded the requested VA 
examination for compensation purposes.  A copy of the 
examination report has been incorporated into the record.  
The veteran has not waived RO consideration of the additional 
evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to both issue written notification of the VCAA to 
veterans and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, 
this case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then readjudicate the 
evaluations for the veteran's 
post-operative right medial meniscus 
repair residuals, right knee degenerative 
arthritis, and post-operative urethral 
vasculitis residuals.  If any of the 
benefits sought on appeal remain denied, 
the veteran should be issued a 
supplemental statement of the case which 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


